Exhibit 10.1

 



SECOND AMENDMENT TO

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

 

This SECOND AMENDMENT to AMENDED AND RESTATED ADVISORY AGREEMENT is entered into
as of June 23, 2015, by and among, Realty Finance Trust, Inc. (the “Company”),
Realty Finance Operating Partnership, L.P. (the “OP”) and Realty Finance
Advisors, LLC (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the OP and the Advisor entered into that certain Amended
and Restated Advisory Agreement (the “Advisory Agreement”), dated as of December
20, 2013, as amended by the First Amendment to Amended and Restated Advisory
Agreement dated as of April 24, 2015; and

 

WHEREAS, pursuant to Section 25 of the Advisory Agreement, the Company, the OP
and the Advisor desire to make a certain amendment to the Advisory Agreement.

 

NOW, THEREFORE, in consideration of the premises made hereunder, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.Amendment to Section 10(d) of the Advisory Agreement. Section 10(d) of the
Advisory Agreement is hereby replaced in its entirety with the following:

 

d.       Asset Management Fee. The Company shall pay the Advisor or its
Affiliates as compensation for services rendered in connection with the
management of the Company’s Investments an annual Asset Management Fee equal to
three-quarters percent (0.75%) of the Cost of Investments. Commencing on the NAV
Pricing Date, the Asset Management Fee will be based on the lower of
three-quarters percent (0.75%) of the Cost of Investments (as calculated in the
preceding sentence) and three-quarters percent (0.75%) of the Fair Value of the
Investments. The Asset Management Fee will be payable monthly in arrears, based
on Investments held by the Company during the measurement period, adjusted for
appropriate closing dates for individual Investments.

 

2.Amendment to Section 1 of the Advisory Agreement. The definition of “NAREIT
FFO” is hereby deleted in its entirety.

 

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.

 

 



  REALTY FINANCE TRUST, INC.                         By: /s/ Peter M. Budko    
  Name: Peter M. Budko       Title: Chief Executive Officer               REALTY
FINANCE OPERATING PARTNERSHIP, L.P.               By: Realty Finance Trust,
Inc., its general partner               By: /s/ Peter M. Budko       Name: Peter
M. Budko       Title: Chief Executive Officer               REALTY FINANCE
ADVISORS, LLC               By: Realty Finance Special Limited Partnership, LLC,
its sole member             By: American Realty Capital VIII, LLC, its sole
member               By:   AR Capital, LLC, its sole member               By:
/s/ William M. Kahane       Name: William M. Kahane       Title: Manager  



 

 



 

 